Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-17, 19-21 of U.S. Patent No. 10,836,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-13 of the current application are fully encompassed by claims 1-2, 4-12, 14-17, 19-21 of the patent. Specifically, claim 1 of the current application is identical to that of claim 1 of the patent except it does not contain the lock and actuator of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lier (US 2005/0236808).
In re claim 1, Lier discloses a detachable receiver apparatus (40) for a hitch assembly comprising: a hitch receiver tube (44); a body (41, 42) attached to the hitch receiver tube, the body having an attachment portion (41) oriented at a substantially perpendicular angle relative to the hitch receiver tube; wherein the attachment portion selectively attaches to a connection point on a vehicle (via accommodation member 5) and a receiver coupler (5) selectively attachable to the attachment portion between the body and the connection point.
	In re claim 2, Lier further discloses wherein the receiver coupler selectively locks to the attachment portion (see [0056]).
	In re claim 3, Lier further discloses an actuator integrated with the receiver apparatus cooperating with the lock (locking pin, see [0057].
	In re claim 4, Lier further discloses wherein a shoulder (7) is formed on the receiver coupler.
In re claim 5, Lier further discloses wherein an actuator (coupling/uncoupling means) selectively locks attachment portion and the shoulder (since the shoulder is part of the accommodation member 5 to which the attachment portion is coupled) (see [0056]).
In re claims 6 and 7, Lier further discloses a hitch ball mount (48) selectively attachable to the receiver tube at an end of said receiver tube that is opposite to an end attached to the body as shown in Figure 5B.
	In re claim 8, Lier further discloses wherein the receiver tube has a substantially square shaped opening for selectively attaching the hitch ball mount as shown in Figure 5B.
	In re claim 9, Lier further discloses at least one support fin (portion of 41 held between plates 42) integrated between the attachment portion and the body.
In re claim 10, Lier discloses a detachable receiver apparatus for a hitch assembly comprising: a body (41, 42) having an upright vehicle attachment end portion (41) and a horizontal receiver attachment end portion (44); a receiver coupler (5) connecting the vehicle attachment end portion to a connection point on a vehicle; a lock (pins 25, 26) selectively locking the vehicle attachment end portion to the receiver coupler; and an actuator (knob 24) cooperating with the lock to toggle the lock between locked and unlocked positions.  
In re claim 11, Lier further discloses wherein the receiver coupler is a cylindrical body (8) including an opening which receives a portion of the vehicle attachment end portion.  
In re claim 12, Lier discloses a detachable receiver apparatus for a hitch assembly comprising: a body having an upright vehicle attachment end portion and a horizontal receiver attachment end portion; a receiver coupler connecting the vehicle attachment end portion to a connection point on a vehicle; a lock selectively locking the attachment end portion to the receiver coupler; and {9225575: }12an actuator cooperating with the lock to toggle the lock between locked and unlocked positions as discussed above, wherein a terminal end point of the vehicle attachment end portion has a tapering shape.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                 

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611